NUMBER 13-08-00506-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THOMAS N. LEECH,                                                                Appellant,

                                             v.

AM-MEX PRODUCTS, INC., ET AL.,                                                 Appellees.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION

          Before Chief Justice Valdez, Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       This case is before the Court on a joint motion to set aside the trial court’s judgment

without reference to the merits, and to remand to the trial court to enter agreed dismissal.

The parties have reached an agreement with regard to the disposition of the matters

currently on appeal. Pursuant to the agreement, the parties request this Court to set aside

the trial court’s judgment without regards to the merits, and remand this case to the trial
court for entry of an agreed order of dismissal in accordance with the parties’ agreement.

       The joint motion to set aside the trial court’s judgment and remand is GRANTED.

Accordingly, we set aside the trial court’s judgment without regard to the merits, and

REMAND this case to the trial court for entry of an agreed order of dismissal in accordance

with the parties’ agreement. See TEX . R. APP . P. 42.1(a)(2)(B). In accordance with the

agreement of the parties, costs are taxed against the party incurring same. See TEX . R.

APP. P. 42.1(d).

       The parties also ask that mandate issue immediately. Rule of Appellate Procedure

18.1(c) authorizes the early issuance of mandate on the motion of the parties. Tex. R. App.

P. 18.1(c). We GRANT the joint motion and issue the mandate concurrently with our

opinion and judgment.

                                                 PER CURIAM

Delivered and filed the
25th day of March, 2010.




                                            2